856 F.2d 186Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Irvin J. HUNTZINGER, Plaintiff-Appellant,v.John O. MARSH, Secretary, U.S. Navy, Defendant-Appellee.
No. 88-3535.
United States Court of Appeals, Fourth Circuit.
SUBMITTED:  July 22, 1988.DECIDED:  Aug. 24, 1988.

Irvin Huntzinger, appellant pro se.
Paula Mary Potoczak (Office of the United States Attorney), for appellee.
Before K.K. HALL and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Irvin J. Huntzinger appeals from the district court's order holding his suit to be barred by res judicata.*   Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Huntzinger v. Marsh, C/A No. 87-1040-A (E.D.Va. Mar. 1, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 In support of his appeal, Huntzinger has moved this Court to accept documents and further, to grant judgment by default and/or summary judgment.  We grant the motion to accept documents and deny Huntzinger's other motions